DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2021.
Applicant's election with traverse of Invention Group I and Species I in the reply filed on April 9, 2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are directed to a process and an apparatus "specifically designed for carrying out the said process.  This is not found persuasive because the method steps recited in Invention I are positively recited method steps; and the functional limitations recited in Invention II are not positively recited method steps. Furthermore, Invention II requires (positively recited) two spreading discs and a control unit that are not required in Invention I. Claim 15 further requires a mechanical drive and operating unit.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  “5 s” in line 3 should read --5 seconds--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stocklin et al. (US 2014/0263713. Stocklin hereafter).
With respect to claim 1, Stocklin discloses a method for regulating a throwing behavior of a centrifugal spreader (Figs. 1-4) for fertilizer, comprising: 
determining a target throwing distance (set point value of the throwing parameters from 17. Paragraphs [0044]-[0060]) for a target working width (settings in database in 17. Paragraph [0047]), where one of a plurality of rotational speed levels (speed values that are part of a throwing parameter stored in the database) is set for a spreading disc (5, 5’, 5”) to approximate an actual throwing distance (predicted value) to said target throwing distance, and 

With respect to claim 2, Stocklin discloses where a predetermined target throwing angle (throwing parameter or set point value from 17) is adjusted by an angular offset (angle of inclination of the distributor disc. Paragraph [0051]) for determining said adjusted target throwing angle.
With respect to claim 4, Stocklin discloses where said actual throwing distance is measured continuously by radar (paragraphs [0062] - [0074] and [0093]), and compared to said target throwing distance.
With respect to claim 5, Stocklin discloses where said actual throwing angle is measured continuously by radar (paragraphs [0062] - [0074] and [0093]), and compared to said target throwing angle.
With respect to claim 7, Stocklin discloses where said actual throwing angle is continuously adjusted based on said adjusted target throwing angle (paragraphs [0076], [0079]), and said plurality of rotational speed levels are changed only if a predetermined threshold criterion is met (when the adjustment is necessary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stocklin.
With respect to claim 3, Stocklin discloses where adjacent ones of the plurality of rotational speed levels (speed profiles in the throwing parameters) differ from each other.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the adjacent ones of the plurality of rotational speed levels differ from each other by at least 10% of a maximum rotational speed of said spreading disc, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6, Stocklin discloses where regulating said actual throwing angle comprises readjusts readjusting said actual throwing angle in time intervals (paragraphs [0079] and [0092]) during distribution of said fertilizer.
Stocklin fails to disclose where regulating said actual throwing angle comprises readjusts readjusting said actual throwing angle in time intervals of at least 5 s duration during distribution of said fertilizer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make regulating said actual throwing angle comprises readjusts readjusting said actual throwing angle in time intervals of at least 5 s duration during distribution of said fertilizer, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Stocklin fails to disclose where said threshold criterion is met if said actual throwing angle parts from is within an allowable angle range of 18° to 25°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make said threshold criterion is met if said actual throwing angle parts from is within an allowable angle range of 18° to 25°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a method for regulating a throwing behavior of a centrifugal spreader:  Boyer et al., Holland, Picardat, Kupper, Holsworth and Ehrat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 1, 2021